           Case 1:21-cv-02723-ALC Document 21 Filed 07/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                07/20/2021
SOUTHERN DISTRICT OF NEW YORK

 RICARDO VELASQUEZ,

                                  Plaintiff,
                                                                  21-CV-02723 (ALC)
                        -against-
                                                                  ORDER
 PERFECT HAIRMONY, INC., ET AL.,

                                    Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the parties’ letters regarding their respective requests for a

settlement conference and mediation referral. ECF Nos. 12, 20. Defendant First Avenue

Holdings LLC’s request for a settlement conference is hereby DENIED. Plaintiff’s request for a

mediation referral is hereby GRANTED. The Court will issue a separate mediation referral order

forthwith. However, Plaintiff’s request to strike the document at ECF No. 12-1 is hereby

DENIED. The case is hereby STAYED pending the conclusion of the mediation.

SO ORDERED.

Dated:          July 20, 2021
                New York, New York
                                                  ____________________________________
                                                        ANDREW L. CARTER, JR.
                                                        United States District Judge
